Citation Nr: 1136249	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine prior to September 21, 2007, and in excess of 20 percent since September 21, 2007.

2.  Entitlement to an initial separate disability rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to service-connected degenerative joint disease of the lumbosacral spine.

3.  Entitlement to an initial separate disability rating in excess of 10 percent for radiculopathy of the left lower extremity secondary to service-connected degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection and assigned an initial rating for degenerative joint disease of the lumbosacral spine.  

In a December 2010 rating decision, the RO assigned separate 10 percent ratings for radiculopathy of both lower extremities as secondary to the service-connected back disability.  

In December 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2007, July 2008, October 2009, and March 2011, the Board remanded the present matter for additional development and due process concerns.  

The issue of service connection for stomach problems as a result of medication used to treat his service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record upon its return to the Board discloses that the development requested by the Board was not completely accomplished.  In this regard, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the most recent remand, the RO was directed to obtain VA treatment records and private records subsequent to January 2006.  In March 2011, the RO sent a letter to the Veteran requesting that he provide an authorization and consent to release information form for any private physician or hospital records he would like the RO to obtain.  The Veteran, however, did not respond.  Although the Veteran failed to respond to the March 2011 RO letter, there is no indication of record that the RO requested the Veteran's VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 613 (1992).  VA must undertake efforts to get those records in this case.  Therefore, part of the requested development was not accomplished and a remand is necessary to correct this deficiency.  

As the matter is being remanded for recent VA records since January 2006, the Veteran should be afforded another opportunity to provide an authorization form for private records in support of his claim.

In addition, the Board finds that another examination is necessary.  During the March 2010 VA examination, the Veteran stated that he had been incapacitated two or three times in the past 12 months, but not specify whether he received treatment for his incapacitating episodes.  In a November 2010 addendum, the examiner estimated that the claimed episodes lasted 2-3 days; however, there is no explanation as to how the examiner arrived at that conclusion.  Furthermore, following an electromyograph (EMG) and a review of the record, the examiner found that the Veteran suffered from both neuropathy secondary to a demyelinating condition and radiculopathy from the lumbosacral spine pathology.  There was no discussion, however, regarding the severity of the Veteran's neurological conditions and whether symptoms from each condition were distinct.  The examiner, who was a physician assistant, concluded that if there were further questions, a reevaluation was recommended by a neurologist.  

As there remain questions regarding the Veteran's incapacitating episodes and the symptoms relating to his neurological deficits, another examination is necessary for a determination on the merits in this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  On remand the examiner should explicitly discuss whether any signs or symptoms identified as radiculopathy can be attributed as exclusive to the Veteran's service-connected back or whether there is overlapping with his nonservice-connected demyelinating condition such that no distinction is possible.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file the Veteran's VA medical treatment records concerning the Veteran's back disability since January 2006.  If these records are not available, a negative reply is required and the Veteran must be notified.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him subsequent to January 2006.  After securing the necessary release(s), obtain these records.  If these records are not available, a negative reply is required.

3.  After completion of the foregoing, schedule the Veteran for a VA neurologic examination to determine the severity of the neurological abnormalities associated with his service-connected lumbar spine disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner should identify any symptoms (including, but not limited to, any paresthesia or other neurological pathology in the Veteran's lower extremities, and/or any bowel or bladder impairment) due to disc syndrome and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  The examiner is asked to distinguish, to the extent possible, between symptomatology resulting from the Veteran's service-connected radiculopathy of the lower extremities and any symptoms associated with the nonservice-connected neuropathy secondary to a demyelinating condition.  If it is medically impossible to distinguish among symptomatology resulting from the disabilities, the examiner should state this in the examination report.

The neurologist should also describe in detail the total duration of any incapacitating episodes of disc syndrome in the lumbar spine and explain the basis for any finding.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


